Citation Nr: 0423797	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-15 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel wound to the left thigh.

2.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican




INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

These matters come to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to the benefits sought on appeal.  The 
veteran perfected an appeal of that decision.  

The Board notes that the September 2002 rating decision 
denied service connection for "shrapnel wounds to upper 
thighs."  The veteran expressed disagreement with that 
determination.  A statement of the case was issued with the 
same issue listed, "shrapnel wounds to upper thighs," in 
March 2003.  The issue was likewise framed as "shrapnel 
wounds to upper thighs" in a supplemental statement of the 
case issued in December 2003.  However, in a rating decision 
of May 2004, the RO granted service connection for shrapnel 
wound scar of the right thigh.  Therefore, commensurate with 
the veteran's original disability claim and statements, and 
the above noted development of this issue, the Board has re-
styled the remaining issues of this claim as service 
connection for residuals of shrapnel wound of the left thigh, 
and service connection for a left ankle disorder.

The issue of service connection for a left ankle disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.

FINDING OF FACT

The veteran does not currently have any scars or other 
residuals of a left thigh shrapnel injury.




CONCLUSION OF LAW

The veteran does not currently have any disability related to 
claimed shrapnel wounds of the left thigh.  38 U.S.C.A. 
§§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).    

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in July 2002, prior to the 
initial unfavorable decision.  This letter informed the 
veteran of the provisions of the VCAA and the evidence 
required to substantiate his claims for service connection.  
The RO also informed him of the information and evidence that 
he was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claim.

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
has obtained identified private medical treatment records, 
and has provided him VA examinations in September 2002.  The 
veteran has been accorded the opportunity to present evidence 
and argument.  The veteran has not indicated the existence of 
any other evidence that is relevant to his appeal, regarding 
the claim for service connection for residuals of shrapnel 
wound of the left thigh.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).


Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1131, 1133(a), 1137; 38 C.F.R. §§ 
3.303(a), 3.306, 3.307.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

If the veteran was engaged in combat with the enemy while in 
active service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in such service satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there is no official record of such incurrence in 
service, and every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).

Section 1154(b) pertains to what happened while the veteran 
was in service, not the questions of current disability or of 
a nexus between the current disability and what happened in 
service.  Because a lay person is not competent to provide 
evidence that requires medical expertise, medical evidence is 
required to show that a disability currently exists and that 
the current disability is related to the injury or disease 
that was incurred in service.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. 
Cir. 1996)(table).


Analysis

A review of the veteran's service medical records is negative 
for any notation of shrapnel wounds or scars of the left 
thigh.  Separation physical examination, conducted in March 
1969, indicates an appendectomy scar in the right upper 
quadrant.  There is also a notation of "scar on right 
side", but this is not further detailed.  Skin is otherwise 
noted to be normal, as are lower extremities.

The veteran's service personnel records indicate that he was 
awarded the Purple Heart Medal.  Although the veteran in his 
statements, has indicated that he was awarded two Purple 
Heart Medals, his separation documents do not indicate 
multiple awards.

The report of a VA scars examination conducted in September 
2002, shows the veteran reporting that he received shrapnel 
injuries to bilateral thighs during a grenade attack.  He 
reported no surgery, but stated that he received shots four 
times per day for seven days as treatment.  The examiner 
presumed this was antibiotic treatment.  He complained of 
occasional limping with the left leg and some occasional 
aching type pain with both legs.  He uses no assistive device 
and could walk an unlimited amount.

Examination showed a 7 mm raised hypopigmented scar on his 
right posteromedial thigh.  The examiner stated that he did 
not see any other scars on the right thigh or leg, and that 
there were no scars at all on the left thigh or leg.  X-ray 
examination of bilateral legs showed a small metallic density 
in the soft tissue areas of the right medial thigh.  No 
abnormalities were noted in the left leg.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of shrapnel wound to the left thigh.  Recent VA 
examination has failed to discern any scars or residual 
shrapnel of the left leg or thigh, or any current disability 
of the left leg or thigh that could be attributed to an 
inservice shrapnel wound.  The veteran's service medical 
records contain no indication of treatment for a wound to the 
left leg or thigh.  As the record is devoid of evidence of a 
current disability attributable to a shrapnel wound of the 
left thigh or leg, and the claim must be denied.  See 
Brammer, Degmetich, and Wamhoff, all supra.  
 
In reaching the conclusions, above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

Entitlement to service connection for residuals of shrapnel 
wound of the left thigh is denied.


REMAND

The veteran has presented statements indicating that while 
exiting a helicopter under fire in Vietnam, he landed hard on 
his left ankle and experienced immediate pain.  His service 
personnel records indicate that he was assigned to the 3rd 
Brigade of the 1st Cavalry Division (AIRCAV).  His MOS was 
light weapons infantryman, and he was awarded the Combat 
Infantry Badge and the Purple Heart Medal.  His statements 
are consistent with the circumstances, conditions, or 
hardships of combat service.  In addition, as a lay person 
the veteran is competent to provide such evidence, because it 
pertains to observable events.  See Savage v. Gober, 10 Vet. 
App. 488, 496 (1997) (the veteran's statements are probative 
if they pertain to a symptom or event that is observable by a 
lay person).  He has stated that following this injury he did 
not seek treatment, but allowed it to heal on its own.  The 
report of his separation examination does not indicate any 
complaints pertaining to the left ankle.  However, as a 
combat veteran his statements are sufficient to establish 
that he incurred an injury to the left ankle during service.

The RO provided the veteran a VA skin examination in 
September 2002.  During that examination he made no specific 
complaints regarding the left ankle, but noted occasional 
limping with the left leg.  During a VA post traumatic stress 
disorder (PTSD) examination also conducted in September 2002, 
the veteran's medical history was reported as including a 
left ankle problem.  Private medical records dated from 
September 1999 to June 2000 are negative for treatment or 
notation of the left ankle disorder.  

It is not clear from the available evidence whether any 
current disability affecting the left ankle is etiologically 
related to the injury that the veteran incurred in combat 
service.  In this regard the Board notes that the RO has not 
afforded the veteran a VA medical examination in order to 
assist him in substantiating his current claim for service 
connection for the residuals of an injury to the left ankle, 
sustained in a fall while exiting a helicopter under fire.  
Although the veteran has been afforded VA skin, PTSD, and 
diabetes examinations, none of these examination specifically 
examined the veteran's left ankle in relation to his claimed 
injury while disembarking from a helicopter in combat.  
Remand of the case is, therefore, required.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a left ankle 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  If 
the RO is not able to obtain any 
identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  The RO should afford the veteran a VA 
orthopedic examination in order to 
determine whether he currently has any 
disability of the left ankle that is 
related to the claimed in-service injury.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment.

The examiner should examine the left 
ankle, and provide a diagnosis for any 
pathology found.  Based on review of the 
evidence of record and sound medical 
principles, the examiner should also 
provide an opinion on whether any 
currently diagnosed pathology is at least 
as likely as not (a probability of 50 
percent or greater) etiologically related 
to the injury that occurred during the 
veteran's service in Vietnam.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the remaining issues 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



